Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 02/13/2018.
Status of Claims
This action is in reply to the amendments filed on 12/07/2021.
Claims 1-12 are currently pending and have been examined.
Claims 1-12 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. Applicant appears to be arguing the amended limitations of the claims. The rejections have been updated below in light of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harata (U.S. Pub. No. 2019/0111907) in view of Sasaki (U.S. Pub. No 2020/0023887), Asao (U.S. Pub. No. 2018/0208236), and Ikeda (U.S. Pub. No. 2018/0212882).  
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1:
Harata teaches:
A steering control apparatus (fig. 1, vehicle system 1 including gateway device 10 and power steering ECU 29; gateway device 10 has a function as a reprogramming master device RM that downloads an update file from the file server 2 [0046]; the power steering ECU 29 for controlling a power steering [0053]) for controlling an electric power steering apparatus (the power steering ECU 29 for controlling a power steering [0053]) including a rotation electric machine (examiner notes that a rotation electric machine would be inherent in a power steering system.), the steering control apparatus comprising: 
the first control part (The gateway device 10 [0046]; fig. 8) configured to communicate with an external device (The gateway device 10 is communicable with the file server 2, the web server 3, and the mobile terminal 5 [0046]; fig. 8) and execute a specific process (The gateway device 10 has a function as a reprogramming master device RM that downloads an update file from the file server 2, and transmits the update file to the ECU that is a target of updating a program for update control. [0046]; fig. 8) in response to a request from the external device (The file server 2 has a program management function, and can transmit the update file to the in-vehicle system 6 of the vehicle mounting thereon the ECU that needs update processing via a communication interface 9 [0044]; fig. 8);
the second control part configured to communicate with the first control part (The gateway device 10 specifies the ECU (at least one of ECUs 22 to 31) that becomes a reprogramming slave device RS depending on the content of the update file. [0084]), and receive a command from the first control part to execute the specific process (Then, the gateway device 10 determines a boarding/alighting state in step S9 of FIG. 8, and determines a vehicle state in step S10 of FIG. 8, and when these states satisfy necessary conditions, transmits the update file to the specified reprogramming slave device RS and commands that reprogramming is performed. [0084]), wherein: 
the first control part is configured to acquire first information related to an execution propriety state of the specific process of the first control part (fig. 8, S9 and S10 for reprogramming master), and second information related to the execution propriety state of the specific process of the second control part (fig. 8, SB and SC for reprogramming slave);
in a case where all of the first information and the second information are positive (condition A12: that the reprogramming slave device RS or the ECU related to the reprogramming slave device RS is not used [0090]; the gateway device 10 obtain these items of information from the gateway device 10 itself, the DCM 21, the ECUs 22 to 31, and the like to determine each of the conditions A10 to A16, or the target ECU among each of the ECUs 22 to 31 voluntarily determines whether conditions A10 to A16 are satisfied to transmit the result to the gateway device 10, and the gateway device 10 totally determine whether the conditions A10 to A16 are satisfied [0090]; examiner notes that the positive case is when the steering ECU is not being used), the first control part is configured to transmit positive information to the external device (when the reprogramming slave device RS completes execution of reprogramming processing, information indicating that the execution has been completed is notified to the gateway device 10, and the gateway device 10 ;
and in a case where a part of the first information and the second information is negative (condition A12: that the reprogramming slave device RS or the ECU related to the reprogramming slave device RS is not used [0090]; the gateway device 10 obtain these items of information from the gateway device 10 itself, the DCM 21, the ECUs 22 to 31, and the like to determine each of the conditions A10 to A16, or the target ECU among each of the ECUs 22 to 31 voluntarily determines whether conditions A10 to A16 are satisfied to transmit the result to the gateway device 10, and the gateway device 10 totally determine whether the conditions A10 to A16 are satisfied [0090]; examiner notes that the negative case is when the steering ECU is being used), the first control part is configured to transmit negative information to the external device (the gateway device 10 commands to notify the traveling propriety information X2 indicating that traveling is prohibited in step S15 of FIG. 8. Upon receiving the signal indicating that traveling is prohibited, or when not receiving the signal indicating that traveling is permitted, the mobile terminal 5 makes the display 5a display the traveling propriety information X2 indicating that traveling is prohibited as illustrated in FIG. 12B. [0104]).
Harata does not teach, however Sasaki teaches:
a first control part (fig. 2, first control section 23 containing 1ST CPU 25) configured to receive a first detection value (Each microprocessor 25, 26 is  that is detected by a first sensor of the electric power steering apparatus (fig. 2, Steering angle sensor 12a, Dual Torque Sensor 1 13A (11a and 11c), the first control part configured to control the rotation electric machine based on the first detection value (First motor control part 42 is configured to control driving of electric motor 15, based on command signal Io1 inputted from first command signal calculation part 41 (i.e. limiter processing part 49), and one of main and auxiliary motor rotation angle signals .theta.m(Main), .theta.m(Sub) selected by a motor rotation angle signal switch part 50. [0067]; see also fig. 4), 
and a second control part (fig. 2, second control section 24 containing 2nd CPU 26) configured to receive a second detection value (Each microprocessor 25, 26 is connected electrically to main and auxiliary sensors 12a, 12b of steering angle sensor 12, and is configured to receive a main steering angle signal .theta.s(Main) from main sensor 12a and an auxiliary steering angle signal .theta.s(Sub) from auxiliary sensor 12b, which are signals indicative of the steering angle [0048]; second microprocessor 26 is connected electrically to first, second, and fourth sensors 11a, 11b, 11d of torque sensor 11 via signal lines, and configured to receive first, second, and fourth steering  that is detected by a second sensor of the electric power steering apparatus (fig. 2, Steering angle sensor 12b, Dual Torque Sensor 2 13B (11b and 11d)), the second control part configured to control the rotation electric machine based on the second detection value (Second motor control part 62 is configured to control driving of electric motor 15, based on command signal Io2 inputted from second command signal calculation part 61 (i.e. limiter processing part 69), and one of main and auxiliary motor rotation angle signals .theta.m(Main), .theta.m(Sub) selected by a motor rotation angle signal switch part 70. [0082]; see also fig. 5), 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harata to include the teachings as taught by Sasaki because “there is increasing demand for an actuator superior in capability of maintaining its function as compared to the conventional actuator described above, in order to enhance vehicle safety. For this purpose, it is conceivable to provide redundant sensors and redundant microprocessors as well as the redundant actuation parts” [Sasaki, 0008].
Harata in view of Sasaki does not explicitly teach, however Asao teaches:
and wherein: the first control part (fig. 2, cpu 10a) does not control the rotation electric machine based on the second detection value (A first rotor position detection signal from a first rotation sensor 17a that detects a rotational position of a rotor (not shown) of the electric motor 2, and various kinds of detection signal from first sensors 8a, such as a torque sensor mounted in a vicinity of a steering wheel that detects a steering torque and a speed sensor that detected by the second sensor (fig. 2, sensor 8b);
the second control part (fig. 2, cpu 10b) does not control the rotation electric machine based on the first detection value (A second rotor position detection signal from the second rotation sensor 17b, which detects a rotational position of a detected by the first sensor (fig. 2, sensor 8a).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harata in view of Sasaki to include the teachings as taught by Asao because “an electric power steering apparatus such that a control unit that controls a motor is of a redundant configuration.” [Asao, 0001] to increase safety and “the first CPU 10a has an abnormality detecting function of detecting an abnormality in the control system of the first CPU 10a itself by monitoring each item of input information” [Asao, 0086] which allows for cross validation of the sensors to reduce errant calculations based on bad data.
Harata in view of Sasaki and Asao does not explicitly teach, however Ikeda teaches:
the first control part (fig. 3, DM) and the second control part (fig. 3, RDM) execute a reprogramming process in which a program is updated (fig. 3 steps S11 and S19) in response to the request from the external device (fig. 3, step S1 showing transmission of update instructions for an external server.); 
and a version of the program in the first control part is equal to a version of the program in the second control part (The firmware update unit 145 of the redundant domain master 14 stores the updated firmware transmitted in Step S18 in the firmware storage unit 146 (Step S19). Since the updated firmware is stored also in the firmware storage unit 146 of the redundant domain master 14, the redundant domain master 14 is able to execute the alternative operation based on the updated firmware next time it receives an instruction from the domain master 12 to perform the alternative operation. [0058]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harata in view of Sasaki and Asao to include the teachings as taught by Ikeda “because of the achievement of Firmware On-The-Air (FOTA), it might seem like it would be possible to execute reprogramming of the embedded control program of the DM not only while the vehicle is not travelling, but also while the vehicle is travelling. However, while the vehicle is travelling, various types of control need to be executed in the functional domains, and the functions of the DM cannot be stopped. Therefore, it is impossible to execute reprogramming of the embedded control program of the DM while the vehicle is travelling.”. Ikeda provides a redundant controller that takes over while the primary controller is being updated which allows continuous operation of the vehicle without the need to stop operation.
Regarding claim 2:
Harata in view of Sasaki, Asao, and Ikeda, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Sasaki
the first control part and the second control part (first and second microprocessors 25, 26 [0152]) are configured to be synchronized and start the specific process (first and second microprocessors 25, 26 are synchronized together by inter-processor communication, serves to enhance accuracy of cooperative control of first and second microprocessors 25, 26 [0152]), based on a specific process start command of the first control part (and thereafter cause a synchronizing trigger signal to be outputted from first microprocessor 25 to second microprocessor 26 via inter-processor communication part 32 [0055]; fig. 3 showing synchronization between first and second microprocessor).
Regarding claim 3:
Harata in view of Sasaki, Asao, and Ikeda, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Harata further teaches:
the first control part and the second control part are configured to asynchronously execute the specific process (The gateway device 10 has a function as a reprogramming master device RM that downloads an update file from the file server 2, and transmits the update file to the ECU that is a target of updating a program for update control).
Regarding claim 4:
Harata in view of Sasaki, Asao, and Ikeda, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Harata
the specific process is a reprogramming process in which a program is updated (a reprogramming slave device that is an electronic control unit (hereinafter, referred to as ECU) to be a target of updating an update file of a program stored among a plurality of the ECUs [abstract]).
Regarding claim 5:
Harata in view of Sasaki, Asao, and Ikeda, as shown above, discloses all the limitations of claim 4, upon which this claim is dependent.
Harata further teaches:
each of the first information and the second information indicates whether to permit to execute the reprogramming process (fig. 8, s8a and s8b request to execute programming);
when all of the first control part and the second control part are able to execute the reprogramming process (when these states satisfy necessary conditions [0084]), the first control part executes the reprogramming process of the first control part (The gateway device 10 specifies the ECU (at least one of ECUs 22 to 31) that becomes a reprogramming slave device RS depending on the content of the update file. Then, the gateway device 10 determines a boarding/alighting state in step S9 of FIG. 8, and determines a vehicle state in step S10 of FIG. 8, and when these states satisfy necessary conditions, transmits the update file to the specified reprogramming slave device RS and commands that reprogramming is performed. [0084]; examiner notes that steps S9 and S10 are being interpreted as the reprogramming process of the first control part), and commands the second control part to execute the reprogramming process (fig. 8, S11 command to execute reprogramming);
and when the second control part receives a command for executing the reprogramming process from the first control part (fig. 8, S11 command to execute reprogramming), the second control part executes the reprogramming process of the second control part (fig. 8, s12 execute reprogramming).
Regarding claim 6:
Harata in view of Sasaki, Asao, and Ikeda, as shown above, discloses all the limitations of claim 5, upon which this claim is dependent.
Harata further teaches:
when all of the first control part and the second control part are able to execute the reprogramming process (The gateway device 10 specifies the ECU (at least one of ECUs 22 to 31) that becomes a reprogramming slave device RS depending on the content of the update file. Then, the gateway device 10 determines a boarding/alighting state in step S9 of FIG. 8, and determines a vehicle state in step S10 of FIG. 8, and when these states satisfy necessary conditions, [0084]), the first control part transmits an update program to the second control part (transmits the update file to the specified reprogramming slave device RS and commands that reprogramming is performed. [0084]; fig. 8, S8b request to execute reprogramming).
Regarding claim 7:
Harata in view of Sasaki, Asao, and Ikeda, as shown above, discloses all the limitations of claim 4, upon which this claim is dependent.
Harata further teaches:
while the electric power steering apparatus assists a steering (condition A12: that the reprogramming slave device RS or the ECU related to the reprogramming slave , the first control part and the second control part prohibit the reprogramming process (the gateway device 10 obtain these items of information from the gateway device 10 itself, the DCM 21, the ECUs 22 to 31, and the like to determine each of the conditions A10 to A16, or the target ECU among each of the ECUs 22 to 31 voluntarily determines whether conditions A10 to A16 are satisfied to transmit the result to the gateway device 10, and the gateway device 10 totally determine whether the conditions A10 to A16 are satisfied [0090]; examiner notes that when the steering is being used, it does not satisfy the condition above and prohibits reprogramming.).
Regarding claim 9:
Harata teaches:
A steering control system (fig. 1, vehicle system 1 including gateway device 10 and power steering ecu 29; gateway device 10 has a function as a reprogramming master device RM that downloads an update file from the file server 2 [0046]; the power steering ECU 29 for controlling a power steering [0053]) comprising: an electric power steering apparatus (the power steering ECU 29 for controlling a power steering [0053]) including a rotation electric machine (examiner notes that a rotation electric machine would be inherent in a power steering system.); a steering control apparatus (the power steering ECU 29 for controlling a power steering [0053]) that includes
and the first control part is configured to acquire first information related to an execution propriety state of the specific process of the first control part (fig. 8, S9 , and second information related to the execution propriety state of the specific process of the second control part (fig. 8, SB and SC for reprogramming slave);
in a case where all of the first information and the second information are positive (condition A12: that the reprogramming slave device RS or the ECU related to the reprogramming slave device RS is not used [0090]; the gateway device 10 obtain these items of information from the gateway device 10 itself, the DCM 21, the ECUs 22 to 31, and the like to determine each of the conditions A10 to A16, or the target ECU among each of the ECUs 22 to 31 voluntarily determines whether conditions A10 to A16 are satisfied to transmit the result to the gateway device 10, and the gateway device 10 totally determine whether the conditions A10 to A16 are satisfied [0090]; examiner notes that the positive case is when the steering ECU is not being used), the first control part is configured to transmit positive information to the external device (when the reprogramming slave device RS completes execution of reprogramming processing, information indicating that the execution has been completed is notified to the gateway device 10, and the gateway device 10 notifies the mobile terminal 5 of reprogramming completion information. Then, as illustrated in FIG. 12C, the mobile terminal 5 makes the traveling propriety information X2 as being permitted and displays that traveling is permitted after reprogramming has been completed for demonstrating to the vehicle user. [0105]);
and in a case where a part of the first information and the second information is negative (condition A12: that the reprogramming slave device RS or the ECU related to the reprogramming slave device RS is not used [0090]; the gateway device 10 , the first control part is configured to transmit negative information to the external device (the gateway device 10 commands to notify the traveling propriety information X2 indicating that traveling is prohibited in step S15 of FIG. 8. Upon receiving the signal indicating that traveling is prohibited, or when not receiving the signal indicating that traveling is permitted, the mobile terminal 5 makes the display 5a display the traveling propriety information X2 indicating that traveling is prohibited as illustrated in FIG. 12B. [0104]).
Harata does not teach, however Sasaki teaches:
a first control part (fig. 2, first control section 23 containing 1ST CPU 25) configured to receive a first detection value (Each microprocessor 25, 26 is connected electrically to main and auxiliary sensors 12a, 12b of steering angle sensor 12, and is configured to receive a main steering angle signal .theta.s(Main) from main sensor 12a and an auxiliary steering angle signal .theta.s(Sub) from auxiliary sensor 12b, which are signals indicative of the steering angle [0048]; First microprocessor 25 is connected electrically to first to third sensors 11a-11c of torque sensor 11 via signal lines, and configured to receive first to third steering torque signals Tr1-Tr3 outputted from first to third sensors 11a-11c, which are signals indicative of the steering torque.  that is detected by a first sensor of the electric power steering apparatus (fig. 2, Steering angle sensor 12a, Dual Torque Sensor 1 13A (11a and 11c), the first control part configured to control the rotation electric machine based on the first detection value (First motor control part 42 is configured to control driving of electric motor 15, based on command signal Io1 inputted from first command signal calculation part 41 (i.e. limiter processing part 49), and one of main and auxiliary motor rotation angle signals .theta.m(Main), .theta.m(Sub) selected by a motor rotation angle signal switch part 50. [0067]; see also fig. 4), 
and a second control part (fig. 2, second control section 24 containing 2nd CPU 26) configured to receive a second detection value (Each microprocessor 25, 26 is connected electrically to main and auxiliary sensors 12a, 12b of steering angle sensor 12, and is configured to receive a main steering angle signal .theta.s(Main) from main sensor 12a and an auxiliary steering angle signal .theta.s(Sub) from auxiliary sensor 12b, which are signals indicative of the steering angle [0048]; second microprocessor 26 is connected electrically to first, second, and fourth sensors 11a, 11b, 11d of torque sensor 11 via signal lines, and configured to receive first, second, and fourth steering torque signals Tr1, Tr2, T4 outputted from first, second, and fourth sensors 11a, 11b, 11d, which are signals indicative of the steering torque. [0050]) that is detected by a second sensor of the electric power steering apparatus (fig. 2, Steering angle sensor 12b, Dual Torque Sensor 2 13B (11b and 11d)), the second control part configured to control the rotation electric machine based on the second detection value (Second motor control part 62 is configured to control driving of electric motor 15, based on command signal Io2 inputted from second command signal calculation , wherein;
the electric power steering apparatus has the first sensor configured to detect the first detection value (fig. 2, sensors 11a-11d and 12a and 12b; note 11a and 11c and 12a go to 1st CPU and sensors 11b and 11d and 12b go to 2nd CPU) and output the first detection value to the first control part (fig. 2, sensors 11a, 11c, and 12a go to first CPU core 25), and the second sensor configured to detect the second detection value (fig. 2, sensors 11a-11d and 12a and 12b; note 11a and 11c and 12a go to 1st CPU and sensors 11b and 11d and 12b go to 2nd CPU) and output the second detection value to the second control part (fig. 2, sensors 11b, 11d, and 12b go to second CPU core 26);
and the specific process is a sensor correction process in which a detection value acquired by at least one of the first sensor or the second sensor is corrected (Table 1; As shown in an upper row of Table 1 below, when a difference between first and second steering torque signals Tr1, Tr2 is greater than or equal to a predetermined value (this state is indicated by "NG" in Table 1, which indication is used also in the following tables), and a difference between first and third steering torque signals Tr1, Tr3 is greater than or equal to the predetermined value, and a difference between second and third steering torque signals Tr2, Tr3 is less than the predetermined value (this state is indicated by "OK" in Table 1, which indication is used also in the following tables), and a difference between second and fourth steering torque signals Tr2, Tr4 is less than the predetermined value, first abnormality ;
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harata to include the teachings as taught by Sasaki because “there is increasing demand for an actuator superior in capability of maintaining its function as compared to the conventional actuator described above, in order to enhance vehicle safety. For this purpose, it is conceivable to provide redundant sensors and redundant microprocessors as well as the redundant actuation parts” [Sasaki, 0008].
Harata in view of Sasaki does not explicitly teach, however Asao teaches:
and wherein: the first control part (fig. 2, cpu 10a) does not control the rotation electric machine based on the second detection value (A first rotor position detection signal from a first rotation sensor 17a that detects a rotational position of a rotor (not shown) of the electric motor 2, and various kinds of detection signal from first sensors 8a, such as a torque sensor mounted in a vicinity of a steering wheel that detects a steering torque and a speed sensor that detects a traveling speed of a vehicle, are input into the first input circuit 12a, and detected by the second sensor (fig. 2, sensor 8b);
and the second control part (fig. 2, cpu 10b) does not control the rotation electric machine based on the first detection value (A second rotor position detection signal from the second rotation sensor 17b, which detects a rotational position of a rotor (not shown) of the electric motor 2, and various kinds of detected by the first sensor (fig. 2, sensor 8a).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harata in view of Sasaki to include the teachings as taught by Asao because “an electric power steering apparatus such that a control unit that controls a motor is of a redundant configuration.” [Asao, 0001] to increase safety and “the first CPU 10a has an abnormality detecting function of detecting an abnormality in the control system of the first CPU 10a itself by monitoring each item of input information” [Asao, 0086] which allows for cross validation of the sensors to reduce errant calculations based on bad data.
Harata in view of Sasaki and Asao does not explicitly teach, however Ikeda teaches:
the first control part (fig. 3, DM) and the second control part (fig. 3, RDM) execute a reprogramming process in which a program is updated (fig. 3 steps S11 and S19) in response to the request from the external device (fig. 3, step S1 showing transmission of update instructions for an external server.); 
and a version of the program in the first control part is equal to a version of the program in the second control part (The firmware update unit 145 of the redundant domain master 14 stores the updated firmware transmitted in Step S18 in the firmware storage unit 146 (Step S19). Since the updated firmware is stored also in the firmware storage unit 146 of the redundant domain master 14, the redundant domain master 14 is able to execute the alternative operation based on the updated firmware next time it receives an instruction from the domain master 12 to perform the alternative operation. [0058]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harata in view of Sasaki and Asao to include the teachings as taught by Ikeda “because of the achievement of Firmware On-The-Air (FOTA), it might seem like it would be possible to execute reprogramming of the embedded control program of the DM not only while the vehicle is not travelling, but also while the vehicle is travelling. However, while the vehicle is travelling, various types of control need to be executed in the functional domains, and the functions of the DM cannot be stopped. Therefore, it is impossible to execute reprogramming of the embedded control program of the DM while the vehicle is travelling.”. Ikeda provides a redundant controller that takes over while the primary controller is being updated which allows continuous operation of the vehicle without the need to stop operation.
Regarding claim 10:
Harata in view of Sasaki, Asao, and Ikeda, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Harata
the case where all of the first information and the second information are positive includes a case where the electric power steering apparatus does not assist a steering (condition A12: that the reprogramming slave device RS or the ECU related to the reprogramming slave device RS is not used [0090]; the gateway device 10 obtain these items of information from the gateway device 10 itself, the DCM 21, the ECUs 22 to 31, and the like to determine each of the conditions A10 to A16, or the target ECU among each of the ECUs 22 to 31 voluntarily determines whether conditions A10 to A16 are satisfied to transmit the result to the gateway device 10, and the gateway device 10 totally determine whether the conditions A10 to A16 are satisfied [0090]; examiner notes that the positive case is when the steering ECU is not being used);
and the case where a part of the first information and the second information is negative includes a case where the electric power steering apparatus assists the steering (condition A12: that the reprogramming slave device RS or the ECU related to the reprogramming slave device RS is not used [0090]; the gateway device 10 obtain these items of information from the gateway device 10 itself, the DCM 21, the ECUs 22 to 31, and the like to determine each of the conditions A10 to A16, or the target ECU among each of the ECUs 22 to 31 voluntarily determines whether conditions A10 to A16 are satisfied to transmit the result to the gateway device 10, and the gateway device 10 totally determine whether the conditions A10 to A16 are satisfied [0090]; examiner notes that the negative case is when the steering ECU is being used).
Regarding claim 11:
Harata
A steering control apparatus (fig. 1, vehicle system 1 including gateway device 10 and power steering ecu 29; gateway device 10 has a function as a reprogramming master device RM that downloads an update file from the file server 2 [0046]; the power steering ECU 29 for controlling a power steering [0053]) comprising:
an ECU including a first control part configured to communicate with an external device (The gateway device 10 is communicable with the file server 2, the web server 3, and the mobile terminal 5, which are exterior, using the DCM 21. The gateway device 10 has a function as a reprogramming master device RM that downloads an update file from the file server 2, and transmits the update file to the ECU that is a target of updating a program for update control. [0046]; fig. 8; The file server 2 has a program management function, and can transmit the update file to the in-vehicle system 6 of the vehicle mounting thereon the ECU that needs update processing via a communication interface 9 [0044]; fig. 8) and execute a specific process in response to a request from the external device (), and a second control part configured to communicate with the first control part (The gateway device 10 specifies the ECU (at least one of ECUs 22 to 31) that becomes a reprogramming slave device RS depending on the content of the update file. Then, the gateway device 10 determines a boarding/alighting state in step S9 of FIG. 8, and determines a vehicle state in step S10 of FIG. 8, and when these states satisfy necessary conditions, transmits the update file to the specified reprogramming slave device RS and commands that reprogramming is performed. [0084]), receive a command from the first control part (fig. 8, S11 command to execute reprogramming, s12 execute , and execute the specific process (fig. 8, SB and SC for reprogramming slave), wherein:
the first control part is configured to acquire first information related to an execution propriety state of the specific process of the first control part (fig. 8, S9 and S10 for reprogramming master), and second information related to the execution propriety state of the specific process of the second control part (fig. 8, SB and SC for reprogramming slave);
in a case where all of the first information and the second information are positive (condition A12: that the reprogramming slave device RS or the ECU related to the reprogramming slave device RS is not used [0090]; the gateway device 10 obtain these items of information from the gateway device 10 itself, the DCM 21, the ECUs 22 to 31, and the like to determine each of the conditions A10 to A16, or the target ECU among each of the ECUs 22 to 31 voluntarily determines whether conditions A10 to A16 are satisfied to transmit the result to the gateway device 10, and the gateway device 10 totally determine whether the conditions A10 to A16 are satisfied [0090]; examiner notes that the positive case is when the steering ECU is not being used), the first control part is configured to transmit positive information to the external device (when the reprogramming slave device RS completes execution of reprogramming processing, information indicating that the execution has been completed is notified to the gateway device 10, and the gateway device 10 notifies the mobile terminal 5 of reprogramming completion information. Then, as illustrated in FIG. 12C, the mobile terminal 5 makes the traveling propriety ;
and in a case where a part of the first information and the second information is negative (condition A12: that the reprogramming slave device RS or the ECU related to the reprogramming slave device RS is not used [0090]; the gateway device 10 obtain these items of information from the gateway device 10 itself, the DCM 21, the ECUs 22 to 31, and the like to determine each of the conditions A10 to A16, or the target ECU among each of the ECUs 22 to 31 voluntarily determines whether conditions A10 to A16 are satisfied to transmit the result to the gateway device 10, and the gateway device 10 totally determine whether the conditions A10 to A16 are satisfied [0090]; examiner notes that the negative case is when the steering ECU is being used), the first control part is configured to transmit negative information to the external device (the gateway device 10 commands to notify the traveling propriety information X2 indicating that traveling is prohibited in step S15 of FIG. 8. Upon receiving the signal indicating that traveling is prohibited, or when not receiving the signal indicating that traveling is permitted, the mobile terminal 5 makes the display 5a display the traveling propriety information X2 indicating that traveling is prohibited as illustrated in FIG. 12B. [0104]).

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harata to include the teachings as taught by Sasaki because “there is increasing demand for an actuator superior in capability of maintaining its function as compared to the conventional actuator described above, in order to enhance vehicle 
Harata in view of Sasaki does not explicitly teach, however Asao teaches:
and wherein: the first control part (fig. 2, cpu 10a) does not control the rotation electric machine based on the second detection value (A first rotor position detection signal from a first rotation sensor 17a that detects a rotational position of a rotor (not shown) of the electric motor 2, and various kinds of detection signal from first sensors 8a, such as a torque sensor mounted in a vicinity of a steering wheel that detects a steering torque and a speed sensor that detects a traveling speed of a vehicle, are input into the first input circuit 12a, and the first input circuit 12a inputs the input detection signals into the first CPU 10a. The first CPU 10a computes the first control command corresponding to a current value representing a control amount for driving the electric motor 2 from information based on the input detection signals. [0030]; examiner notes that the calculation and determination is being made exclusively from sensors 8a and 17a. Although fig. 2 shows that sensors 8b and 17b are connected to cpu 10a, that connection is only used for “anomaly detection” as is described in paragraph 76 quoted below and not used to base the control amount off of.; Also, the first CPU 10a has an abnormality detecting function of detecting an abnormality in the control system of the first CPU 10a itself by monitoring each item of input information. That is, the first CPU 1a detects an abnormality of the first sensors 8a or first rotation sensor 17a when a detected value of the first sensors 8a or first rotation sensor 17a is a value outside a predetermined range, or when the detected detected by the second sensor (fig. 2, sensor 8b);
and the second control part (fig. 2, cpu 10b) does not control the rotation electric machine based on the first detection value (A second rotor position detection signal from the second rotation sensor 17b, which detects a rotational position of a rotor (not shown) of the electric motor 2, and various kinds of detection signal from the second sensors 8b, such as a torque sensor mounted in a vicinity of the steering wheel that detects a steering torque and a speed sensor that detects a traveling speed of the vehicle, are input into the second input circuit 12b, and the second input circuit 12b inputs the input detection signals into the second CPU 10b. The second CPU 10b computes the second control command corresponding to a current value representing a control amount for driving the electric motor 2 from information based on the input detection signals. [0048]; examiner notes the same explanation as shown above but reversed applies in this mirrored limitation.) detected by the first sensor (fig. 2, sensor 8a).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harata in view of Sasaki to include the teachings as taught by Asao because “an electric power steering apparatus such that a control unit that controls a motor is of a redundant configuration.” [Asao, 0001] to increase safety and “the first 10a has an abnormality detecting function of detecting an abnormality in the control system of the first CPU 10a itself by monitoring each item of input information” [Asao, 0086] which allows for cross validation of the sensors to reduce errant calculations based on bad data.
Harata in view of Sasaki and Asao does not explicitly teach, however Ikeda teaches:
the first control part (fig. 3, DM) and the second control part (fig. 3, RDM) execute a reprogramming process in which a program is updated (fig. 3 steps S11 and S19) in response to the request from the external device (fig. 3, step S1 showing transmission of update instructions for an external server.);
and a version of the program in the first control part is equal to a version of the program in the second control part (The firmware update unit 145 of the redundant domain master 14 stores the updated firmware transmitted in Step S18 in the firmware storage unit 146 (Step S19). Since the updated firmware is stored also in the firmware storage unit 146 of the redundant domain master 14, the redundant domain master 14 is able to execute the alternative operation based on the updated firmware next time it receives an instruction from the domain master 12 to perform the alternative operation. [0058]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harata in view of Sasaki and Asao to include the teachings as taught by Ikeda “because of the achievement of Firmware On-The-Air (FOTA), it might seem like it would be possible to execute reprogramming of the embedded control program of the DM not only while the vehicle is not travelling, but also while the vehicle is travelling. However, while the vehicle is travelling, various types of .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harata (U.S. Pub. No. 2019/0111907) in view of Sasaki (U.S. Pub. No 2020/0023887), Asao (U.S. Pub. No. 2018/0208236), and Ikeda (U.S. Pub. No. 2018/0212882) in further view of Nakabayashi (U.S. Pub. No. 2018/0232246).
Regarding claim 8:
Harata in view of Sasaki, Asao, and Ikeda as shown above, discloses all the limitations of claim 4, upon which this claim is dependent.
Harata further teaches:
each of the first information and the second information indicates whether to succeed the reprogramming process (the gateway device 10 notifies the mobile terminal 5 of reprogramming completion information. [0105]);
the second control part is configured to transmit to the first control part, information indicating whether the reprogramming process of the second control part is successful (Then, when the reprogramming slave device RS completes execution of reprogramming processing, information indicating that the execution has been completed is notified to the gateway device 10 [0105]);
and when at least a part of the first control part or the second control part fails the reprogramming process (This enables each of the ECUs 22 to 31 to stably hold ,
Harata in view of Sasaki, Asao, and Ikeda does not teach, however Nakabayashi teaches:
the first control part is configured to validate the program before the reprogramming process (fig. 4, step A3 and A4; In the microcomputer 19 of the first ECU 3, with starting a preparatory process at boot, the CPU 21 reads the encrypted signature stored in the flash memory 23, and decrypts the read signature with the decoder 24c using the public key stored in the public key storage 24b (A1). The CPU 21 calculates a signature by the signature calculator 24a from the rewriting target program (that is, rewritten application program) currently stored in the flash memory 23 (A2). The CPU 21 verifies the signature decrypted by the decoder 24c with the signature calculated by the signature calculator 24a (A3). [0027]) and transmit a command for validating the program before the reprogramming process of the second control part, to the second control part (fig.4, step A5; When determining that both the signatures accord with each other and thus the verification results in success (A4: YES), the CPU 21 activates the rewriting target program (A5) and waits for a reception of the verification result request signal from the relay apparatus 2. [0028]), and the second control part is configured to validate the program before the reprogramming process in response to the command from the first control part (fig. 4, steps A6 and A7; The CPU 21 .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harata in view of Sasaki, Asao, and Ikeda to include the teachings as taught by Nakabayashi because “a data communication system for vehicles needs to detect whether a rewriting operation with a rewriting target program is executed correctly or incorrectly from a risk that the rewriting operation using the rewriting target program may be executed incorrectly” [Nakabayashi, 0003].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harata (U.S. Pub. No. 2019/0111907) in view of Sasaki (U.S. Pub. No 2020/0023887), Asao (U.S. Pub. No. 2018/0208236), and Ikeda (U.S. Pub. No. 2018/0212882) in further view of Mizoguchi (U.S. Pat. No. 11095453).
Regarding claim 12:
Harata in view of Sasaki, Asao, and Ikeda as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Harata in view of Sasaki, Asao, and Ikeda does not teach, however Mizoguchi teaches:
the external device (the examiner is interpreting the diagnosis tool 410 as the external device is it is an independent and detachable device that interfaces though  includes an external diagnosis tool having an update program (The diagnosis port 304 is connectible to a diagnosis tool 410. The diagnosis tool 410 is configured to change settings of data, and to install update programs in the first ECU 1 [col 12, lines 40-42]); 
and the second control part (fig. 8, second ECU 2) is configured not to communicate (fig. 8, diagnosis tool 410 communicates with first ECU 1 which communicates with second ECU 2 therefore resulting in to direct line of communication.; The diagnosis tool 410 receives or transmits data with the second ECUs 2 connected to the CAN 3 by means of the diagnosis port 304 and the first ECU 1. [col 12, lines 51-53]) with the external device (fig. 8, diagnosis tool 410).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harata in view of Sasaki, Asao, and Ikeda to include the teachings as taught by Mizoguchi because “The present embodiment realizes the function of sharing a count value, which is used for generating and checking a MAC, between the first ECU 1 and the second ECU 2, by way of periodical notification of the same count value using a count-value notification frame from the first ECU 1 to the second ECUs 2. This may eliminate the necessity of making an inquiry for count values between the first ECU 1 and the second ECUs 2, thus yielding an effect of improving efficiency in MAC checking.” [Mizoguchi, col 13, lines 7-15]. Keeping the update tool limited to CPU can limit the ability for a bad update to cripple the whole system and at least leaves one controller with the previous version of the program to function off of.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jordan (U.S. Pub. No. 2008/0046142) discloses a parallel, redundant controller for controlling the steering of a vehicle. Although not explicitly stated, it would be reasonable to assume that the parallel processors are running identical versions of the code since their results are being cross checked for errors to determine possible failure.
Wang (Vehicle Dual-Redundancy Electronic Steering Wheel System - NPL) discloses a dual redundancy steering wheel system to increase safety and reliability.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665